                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

JOHN W. MAGNESS
ADC #150340                                                              PLAINTIFF

v.                       CASE NO. 4:19-CV-00674 BSM

WENDY KELLEY, et al.                                                  DEFENDANTS

                                       ORDER

      Having reviewed the proposed findings and recommendations (“RD”) of Magistrate

Judge Jerome T. Kearney [Doc. No. 31] and the entire record, de novo, the RD is adopted

and defendants Dexter Payne and Rory Griffin are dismissed with prejudice.

      IT IS SO ORDERED this 24th day of March 2020



                                                UNITED STATES DISTRICT JUDGE
